Title: [October 1787]
From: Adams, John Quincy
To: 



      Monday October 1st. 1787.
      
      
       I have not yet got over the consequences of our frolick on Saturday evening. Three whole evenings I have by this means entirely lost, for I cannot yet write with any comfort. How inseparably in all cases of intemperance, is the punishment allied to the fault!
       Stedman went this day for Portsmouth, will return here to-morrow, and take his final leave on Wednesday. He is going to open an office at Cambridge, where I heartily wish him success.
       In the afternoon I went with Townsend and Thomson and Little, up to Sohier’s, and had the usual fare. We return’d leisurely in the evening. I was too much fatigued to write much; having withal a little of the head ache. Putnam arrived in town this afternoon; and I suppose will enter Mr. Bradbury’s office immediately.
       I shall find I believe very much the want of Mr. Parsons’s presence, when he goes off. His attendance upon the genl. Court, will engross his time very much. Next week he will go to Boston, and will be gone I suppose nearly two months. There are a thousand questions which I shall want to propose to him from time to time; but which I shall be reduced to find out by my own industry, and what assistance Townsend and Amory can give me.
      
      

      2d.
      
      
       I have at length recovered my usual tone, and have been able this day to attend to business with as much satisfaction as common. Stedman came back from Portsmouth this afternoon: in the evening I carried a packet of letters to his lodgings, for Cambridge.
       I began to copy off, not a small volume, of forms for declarations. This is a piece of drudgery, which certainly does not carry its reward with it. But it is a necessary piece of work, for which reason I think the sooner it is finished, the better. I was in hopes before I came here, that I should have time for reading books of entertainment: but after passing eight hours a day in the office, and spending four more in writing minutes, and forms at home, I am not husband of time sufficient to set any more apart for any kind of mental application, and indeed if for three years I can proceed with as much industry, as I have done since I entered the office, the de——l devil? will be to pay, if I have not some stock of law. Health is all I shall ask.
      
      
       
        
   
   A collection of various pleading forms used by a plaintiff’s lawyer in actions at law. These and other pleadings were often copied by law students to serve as models for future drafting. JQA’s volume of forms has not been found.


       
      
      

      3d.
      
      
       Continued in the first volume of Blackstone. In the course of my reading this day; I came across a paragraph, which surprized me; it was this. “It is a principle of universal law, that the natural-born subject of one prince, cannot by any act of his own, no, not by swearing allegiance to another, put off or discharge his natural allegiance to the former: for this natural allegiance was intrinsic, and primitive and antecedent to the other: and cannot be devested without the concurrent act of that prince to whom it was first due.” I enquired of Mr. Parsons his opinion upon the subject. He said that if instead of universal law, it was common law the assertion would be just; but that in his opinion, by the law of nature every man had a right to put off his natural allegiance, for good cause, and this I think much more reasonable, than to say, that a man is obliged to serve and assist his sovereign however cruel tyrannical and unjust he may be. The doctrine of Blackstone must I think imply that of passive obedience; which is not now to be refuted. It may indeed be said that every unjust act, is a tacit consent to the discharge of the subjects allegiance; but this is straining the meaning of words, a great length; and I think it is much the best to cut the gordian knot, as Mr. Parsons did.
       I wrote along in the evening till late.
      
      
       
        
   
   Commentaries on the Laws of England, 11th edn., 4 vols., London, 1791, 1:369–370.


       
      
      

      4th.
      
      
       I this day concluded the first volume of my author: and employ’d all the afternoon in copying from it, under heads. As Parsons goes to Boston next week and will stay there so long, that I shall probably finish the book I am now reading before he returns; I enquired of him, what would be best to take up next. He recommended, Sullivan’s lectures, then Wright’s tenures, and then Coke Littelton. This evening I was at Mr. Tufts’s; present at the marriage of his daughter Dolly to Mr. Geo. Odiorne of Exeter. Mr. Cary perform’d the ceremony. I staid there to supper, but came away soon after that, as I spent my time rather tediously. Mercy Brooks from Medford was there: she is one of the very few unmarried women, with whom I can be sociable, after a short acquaintance: whether it is owing to some peculiarity of circumstances, or of character I know not, but the fact I am sure of.
       Two pages since I return’d is quite decent, I can now fairly close my book.
      
      
       
        
   
   Francis S. Sullivan, An Historical Treatise on the Feudal Law, and the Constitution and Laws of England . . . In a Course of Lectures Read in the University of Dublin, London, 1772; Martin Wright, Introduction to the Law of Tenures..., London, 1729; Edward Coke, The First Part of the Institutes of the Laws of England. Or, A Commentary upon Littleton..., London, 1628, and subsequent editions. A copy of Sulli­van’s Lectures, containing the bookplate of JQA and the signature of JA on the titlepage, is at MQA.


       
       
        
   
   Presumably JQA wrote his entries for 3–4 Oct., which appear on two pages in the Diary, after returning from Samuel Tufts’ house.


       
      
      

      5th.
      
      
       After writing a few lines in my common place book, I took the second volume, of Blackstone, which treats of the rights of things. I did not read much, and with the extracts which I make, I shall not be able to proceed with very rapid progress. Thomson notwithstanding he keeps schools holds an equal pace with me. However he reads in the evening, while I am employ’d in copying off the forms. This he has already done, having been more than four months in the office. I dined at Mr. Tufts’s. The new married pair appeared quite calm and composed, though they looked as if they had been broken of their rest. Whether it be really so is well known to those whom it may concern. In the afternoon before it grew dark, I went down with Thomson, and found Putnam; with him we went to Dr. Swett’s and found Little. From thence we retired very abruptly, and went home with Moses. We spent the evening there and supped, after which we all returned respectively to our homes: here I sat a few minutes with Dr. Kilham, my very worthy fellow boarder; and then retired to my room; where, what with copying forms, and what with relating the business of the day, I have almost brought it to 1. in the morning.
      
      
       
        
   
   Not found.


       
      
      

      6th.
      
      
       I alter’d my plans of study, and determined to copy forms in the day time because, I can do it notwithstanding all the noise that may be going forward in the office, and read at my own lodgings. I extract a great deal, and am almost tired with it, but Mr. Parsons advises me by all means not to give it up.
       In the evening I received a long letter from my Sister, and likewise one from W. Cranch.
      
      
       
        
   
   Probably AA2 to JQA, 10 June–16 July (Adams Papers).


       
       
        
   
   The only extant letter at this time from Cranch, dated 5 Oct., was probably the one JQA received on 9 Oct. (Adams Papers).


       
      
       

      7th.
      
      
       I attended at Mr. Carey’s meeting, all day. In the forenoon he was quite severe upon all persons who either did not attend divine services so steadily as they might, or who being at the house of the Lord do not behave with proper decorum and respect. No person said Mr. Carey who is going into the presence of an earthly prince, will appear in a loose, neglected, attire; as it would be considered as a mark of contempt, and as an insult to the dignity of the sovereign. Hence he deduced the necessity of a serious, devout, attentive mind, at times when we go more immediately into the presence of god. His conclusion, were it placed as a distinct proposition, no one I presume would deny; but his perfectly stale and hackney’d allusion, is in my opinion not only false, but impious. I would ask Mr. Carey’s, why, it is necessary to appear with such an accurate precision of dress at the Court of an earthly prince? What other cause can be assigned for the importance of a thing so very indifferent in itself, but the ridiculous vanity and fantastic foppery of the great? It is impossible to deduce an argument from similarity of effect, unless a like similarity of cause exists, and in this case, the supposition is not to be made.
       In short if our preachers in general, would not take so much pains as they do, to prove facts which no man in his senses can deny, they would save themselves much exertion of thought, without injuring their reputation’s.
       In the evening I went with Dr. Kilham, and past an hour or two at Mr. Carter’s: the family are all of them exceedingly agreeable: Miss H. Emery was there a young lady with a beautiful countenance, an elegant person, and (I am told) an amiable mind. What more could any person wish to find in a female? A fortune?—Ah! can a vile metal drag’d by the hands of slavery from the bowels of the earth, be put in competition with charms like those. The wretch who could harbour the idea, deserves to be barred forever from the pleasures of friendship and of love.
      
      

      8th.
      
      
       Attended at the office; and wrote diligently, all day. Cold weather coming on apace. Thomson and I had some conversation, before we left the office at night. He is in low spirits, and sees gloomy prospects. I hope he will realize more happy ones, for he is an amiable worthy youth, with a clear head and a sound heart. From the office we went to Putnam’s lodgings. There Sam, and I, play’d, to-gether, he on the violin, I on the flute, for a couple of hours. After which, we sat with him till 9 o’clock, and then respectively retired.
       I sought my bed quite early this evening. I cannot study now much in my own room for want of a fire.
      
      

      9th.
      
      
       I received a short letter from W. Cranch.
       I make a pretty rapid progress with my book of forms, and if I am not interrupted, I hope to finish it by the latter end of next week which will take one heavy load from my shoulders: Putnam came to our office this afternoon; he and Little pass’d the evening with me. I intended to walk with Little but found it was raining hard. I proceed very slowly with Blackstone.
      
      

      10th.
      
      
       A very fine day. Amory and Townsend with a number of other lads went out of town this afternoon upon a party: But I did not feel disposed to join them. Thomson spent part of the evening with me.
      
      

      11th.
      
      
       This afternoon I took a ride with Dr. Kilham, as far as Newtown to see Mr. Dalton, but neither he nor his lady were at home. We rode a mile or two beyond that, and returned just after dark: that road is very good and the prospects all around are very beautiful; but the leaves begin to fall, and the year appears to proceed rapidly on a decline. Amory was with me part of the evening.
      
      

      12th.
      
      
       The day pass’d as usual, except, that I had some political chat with Mr. Parsons. He favours very much the federal constitution, which has lately been proposed by the Convention of the States. Nor do I wonder at all that he should approve of it, as it is calculated to increase the influence, power and wealth of those who have any already. If the Constitution be adopted it will be a grand point gained in favour of the aristocratic party: there are to be no titles of nobility; but there will be great distinctions; and those distinctions will soon be hereditary, and we shall consequently have nobles, but no titles. For my own part I am willing to take my chance under any government whatever, but it is hard to give up a System which I have always been taught to cherish, and to confess, that a free government is inconsistent with human nature.
      
      

      13th.
      
      
       Captain Wyer was in the office this afternoon, a couple of hours; very zealous for the new Constitution. Was desirous of having a town-meeting, to instruct their representatives upon the occasion. Quite enthusiastic, and so are many other people. This afternoon I went, and requested the favor of waiting upon Miss Jones, to the ball next monday; she will go if her health will permit. Little pass’d the evening with me. There was a very brilliant northern light.
      
      

      14th.
      
      
       I wrote two long letters this day. One to J. Forbes, and the other to W. Cranch. Went with Putnam in the afternoon to Mr. Tucker’s meeting, and was much pleased with the doctor’s preaching. Putnam spent an hour or two with me after meeting.
      
      
       
        
   
   Not found.


       
       
        
   
   Owned by Miss Margaret DuBois of New York in 1957. A transcript, possibly in the hand of MCHA, is in M/CFA/31, Adams Papers, Microfilms, Reel No. 327.


       
      
      

      15th.
      
      
       Rather dissipated the whole day. Could not study with proper attention, and indeed gave the matter up in the afternoon. At about 7 o’clock we met at the dancing hall, and from that time till between 3 and 4 in the morning we were continually dancing. I was unacquainted with almost all the company, but I never saw a collection of ladies where there was comparatively so much beauty. Two or three gentlemen got rather over the bay; but upon the whole the proceedings were as regular and agreeable as might be expected. Little lodg’d with me, and the Clock struck four, just before we went to bed.
      
       

      16th.
      
      
       We rose at about nine o’clock. Dr. Kilham, was just going to take his seat in the Stage for Boston. The Dr. represents this town in the genl. Court; and goes to Boston now, to attend at the Session, which opens to-morrow. I was at the office in the forenoon, but could not attend much to any study. I took a walk with Townsend. Return’d again to the office, and just as I had got ready to sit down to business, in came W. Cranch and Leonard White from Haverhill: who insisted upon it that I should go there with them this afternoon; and in such a positive manner that I could not deny them. They dined with me at my lodgings, and at about four in the afternoon, we all mounted our horses for Haverhill. The wind was very high, and scattered the dust so much that the riding was very disagreeable. We drank tea at Russell’s, and were almost half an hour crossing the river, though the wind had considerably abated. At about seven we got to Mr. Shaw’s house. Miss N. Quincy, and Miss B. Cranch came in from Mr. Duncan’s soon after. Mr. James Duncan, invited, W. Cranch and me to dine with him to-morrow. The troop of horse, of which he is 1st. lieutenant are to parade in the morning, and he makes an entertainment for them.
       It was past 11 this evening when we retired.
      
      

      17th.
      
      
       This day a regiment of foot, and a troop of about 60 horse-men paraded, and were review’d by Genl. Titcomb. The weather was rather disagreeable, though not so windy as it was yesterday. One of the foot companies was drest in the rifle uniform. That of the horse was red faced with green: the horses in general were good, but the company has not been formed long, and are not yet perfect in their exercices. We dined at Mr. Duncans. I chatted with Mr. Symmes upon the new Constitution. We did not agree upon the subject. While we were talking Mr. Bartlett came in, and was beginning to attack me. I told him I wish’d to change the subject; as I felt utterly unequal to the task of opposing two persons of whose judgment I had so high an opinion, as Mr. Symmes and Mr. Bartlett. Bartlett laugh’d and said I was very polite. “Adams,” says Symmes, “you shall go home with me, and take a bed to-night.” And I found that France is not the only Country where Yorick’s secret has its influence. We walk’d up the hill where the regiment was parading in the afternoon; but the weather was so cold that I return’d back some-time before they finish’d. The general was drest and mounted rather shabbily: he has never been employd in military life; and nobody knows how he came to be a major general.
       Pass’d part of the evening at Mr. White’s.
       Found Mr. Allen, and Mr. Tucker at Mr. Shaw’s: they staid till about 9 o’clock; and then return’d to Bradford.
      
      
       
        
   
   That is, flattery (Laurence Sterne, A Sentimental Journey through France and Italy, in Works, 10 vols., London, 1788, 5:210).


       
      
      

      18th.
      
      
       We dined this day at Mr. Bartlett’s. Captain Wier, was there, and Miss S. McKinstry, who is upon the point of being married to Major Starke, and Miss Barrell, a young Lady from Boston whose countenance indicates misfortune. She had a lover, who forsook her upon discovering that she had not a fortune as he had expected. Townsend came into Town yesterday with Miss P. Greenleaf; and return’d this afternoon to Newbury.
       The young ladies drank tea at Judge Sargeant’s. I spent the evening till between 8 and 9 o’clock at Mr. White’s.
       I had in the course of the day, and have had every day since I came here a great deal of conversation with Mr. Shaw concerning Sam Walker, who still persists in declaring himself innocent, though every one who is acquainted with the circumstances, must be as fully convinced of his guilt, as if he had seen him do the deed himself: Mr. Shaw was much afflicted. He had great expectations from Walker, who had been his pupil, and whose reputation would in some measure have reflected honour upon his instructor. But “how art thou fallen Lucifer, son of the morning”!
      
      
       
        
   
   A partial rendering of Isaiah, 14:12.


       
      
      

      19th.
      
      
       W. Cranch, and the two young ladies set off this morning for Boston. The weather is much milder for them than it has been for several days past.
       I spent the forenoon with Mr. Thaxter at his office. He is to be published next Sunday.
       
       Dined at Mr. Shaw’s. Just after dinner Mrs. Allen came in from Bradford, and inform’d us of Deacon Smith’s death. He died on Tuesday morning. The news came by Dr. Williams, who lodg’d at Bradford last night.
       Between 3 and 4, I set out to return home, and overtook, F. Bradbury and Winslow in a chaise going the same way. At about half past five I got home; and went and pass’d the evening with Townsend. Amory is quite unwell. Return’d this day from Portsmouth.
      
      
       
        
   
   That is, his marriage banns with Elizabeth Duncan, of Haverhill, were to be published.


       
       
        
   
   Deacon Isaac Smith, of Boston, JQA’s great-uncle, who died on 16 Oct.


       
      
      

      20th.
      
      
       I was more attentive at the office than I expected to be between two sallies. I had determined before I went to Haverhill, not to go so far as Boston till the spring; but I have now altered my resolutions, and shall go from hence next monday, for a fort night. This is not the way to acquire the science of the law, but dissipation is so fashionable here that it is necessary to enter into it a little in order not to appear too singular, and as Mr. Parsons will probably be absent for three weeks to come, I know not that I can take a more eligible time for a vacation.
      
      

      21st.
      
      
       I attended Mr. Carey in the forenoon, and went with Putnam to hear Dr. Tucker in the afternoon. He is a very good preacher, but the generality of his hearers look, as if they were form’d of the coarsest clay. A number of female figures in particular seem to charge nature with having made gross mistakes.
       I passed the evening till almost 9 o’clock with Putnam. Townsend took me from there and carried me volens nolens to sup with him. I intended to have written a great deal this day, but all my schemes vanished with the fleeting hours, and I must now refer this matter, till I return from my intended Journey.
      
      

      22d.
      
      
       The weather yesterday did not look promising, but is this day very clear, and for the season uncommonly warm. At about half past nine I mounted my horse, and Townsend said he would take an airing and ride a few miles with me: the pleasantness of the weather led him on till he finally agreed to go as far as Haverhill, intending to return in the afternoon. We rode part of the way with Sohier, the Collegian, who was on his way to Groton; and we got to Haverhill just before twelve o’clock. I found Mr. and Mrs. Shaw had set out this morning for Hingham. At twelve we went to Mr. Thaxter’s lodgings, and found fifty or sixty people heartily at work, in which we very readily joined them. At about 2, there were 18 or 20 left who sat down to a table covered with “big bellied bottles.” For 2 hours or more Bacchus and Momus joined hands to increase the festivity of the company. But the former of these deities then of a sudden took a fancy to divert himself, and fell to tripping up their heels. Momus laugh’d on, and kept singing, till he finally grew hoarse and drowsy, and Morpheus to close the scene sprinkled a few poppies over their heads, and set them to snoring in concert. This is I believe the first time that I have dived any depth into the pagan mythology since I undertook the direction of these very interesting memoirs. I have always had the precept of Horace in my mind. 
         
          Noc Deus intersit nisi dignus vindice nodus.
         
         and I trust the gentle reader will not think I have in this instance violated that rule. But to return to plain insipid narration, by five o’clock they were all under the table except those who had been peculiarly cautious, and two or three stout topers. I had been very moderate, yet felt it was necessary to walk, and take the air. I rambled with Leonard White, over the fields, and through the streets till near 7 o’clock. Then went home with him and after passing a couple of hours in chat, retired quite early to bed.
      
      
       
        
   
   William Sawyer, Harvard 1788, of Newburyport (Currier, Newburyport,John J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols. 2:292).


       
       
        
   
   Presumably to celebrate the marriage banns announced the day before for Thaxter and Elizabeth Duncan.


       
       
        
   
   “Nec deus intersit, nisi dignus vindice nodus inciderit,” De Arte Poetica, lines 191–192: “And let no god intervene, unless a knot come worthy of such a deliverer” (Horace, Satires, Epistles and Ars Poetica, transl. FaircloughHorace: Satires, Epistles and Ars Poetica with an English Translation, by H. Rushton Fairclough, Cambridge, 1947., p. 466, 467).


       
      
      

      23d.
      
      
       Rose at about 8 this morning, and felt no inconveniency from the scene of yesterday. Townsend, who got so much engaged as to give up all thoughts of returning last night to Newbury-Port, breakfasted with us this morning; and then mounted his horse.
       It was a little after nine, when I started from the opposite shore of the river, and it was about twelve when I got to the tavern in Wilmington. Mr. Thaxter, and Miss Duncan, and her brother James, a Mr. Howe, and two or three other ladies dined at Wilmington. The landlord is opposed to the proposed Constitution. I stopped about a quarter of an hour at Medford to see my friend Freeman, and delivered him a couple of letters. I expected to have seen him at the ordination to-morrow, but his school retains him at Medford. We got into Boston just before Sunset. We stopp’d an hour there to get dress’d, and take a dish of Coffee. It was quite dark before we got out of Town; and we arrived at Braintree between 8 and 9. We found that the young ladies and all the company that was disposed to attend the ordination had gone to Hingham this afternoon. I was very much fatigued. I once before rode this journey in a day; (v: p: 25) and was still more fatigued, but that was in the middle of Summer, when the weather was very warm, which made it more tedious to ride on horseback.
       Kirkland and my brother Tom were both here, and could not go on to Hingham for want of horses.
       It was almost 11. before we retired.
      
      
       
        
   
   The ordination in Hingham of Henry Ware, JQA’s former roommate at Harvard.


       
       
        
   
   Entry for 5 Aug. 1786 (above).


       
      
      

      24th.
      
      
       At about 10 this morning I set off for Hingham. Mr. Thaxter and Miss Duncan, went somewhat earlier. I got there between 11 and 12, and went immediately to the meeting house: it was very much crowded, and I found great difficulty to get in, I finally obtained however a very good place. They began by singing a good anthem extremely well. The first prayer was made by Mr. . Mr. Hilliard then preach’d a sermon from II Corinthians, I, 24. Not that we have dominion over your faith but are helpers of your joy. He delivered his Sentiments very freely though many of them were in oppositions, to the prevailing customs. It was the best sermon I ever heard him preach, and upon this occasion it was natural that he should exert himself. Mr.  gave the charge; Dr. Hitchcock made the ordaining prayer, Mr. Shute gave the right hand of fellowship, and Mr. Haven made the last prayer. The ceremonies were then concluded by another anthem as well perform’d as the first. From thence the company retired, I went to pay my compliments to Mr. Ware, my old chum; and to tell him how happy I am to see him so well settled already. I intended to dine there but was called away with Mr. Gannett by Mr. Caleb Thaxter, where we went and dined. There were between thirty and forty persons at table, but chiefly young gentlemen. After dinner we had two or three songs and then walk’d. We went to Coll. Rice’s, where we found a similar company, smoking and singing.
       We rambled about till almost seven o’clock; and I then went to Mrs. Derby’s Hall, where, it was said there was to be a dance. We found here a scene of confusion similar to that which we had last spring at Sandwich: however by a manoeuvre, which pack’d off about one half of the company, our numbers were so much reduced, that we were able to maintain a degree of order and regularity. I was so lucky as to draw Miss S. Smith of Sandwich for a partner, and danced with her, a great part of the evening. It was between two and three in the morning before we broke up. I then went to Coll. Thaxter’s, supp’d and, at about half after 3, went to bed with Charles.
      
      
       
        
   
   Left blank in MS.


       
       
        
   
   Timothy Hilliard, A Sermon Preached October 24th, 1787, at the Ordination of the Rev. Henry Ware, to the Pastoral Care of the First Church in Hingham, Salem, 1788.


       
       
        
   
   Left blank in MS; the charge was given by Rev. John Brown, minister of the First Congregational Society of Cohasset (same, p. 26).


       
       
        
   
   Probably Rev. Gad Hitchcock, minister of the second parish of Pembroke (now Hanson); Daniel Shute, minister of the Second Congregational Church at Hingham; probably Jason Haven, minister of the First Congregational Church at Dedham (Sprague, Annals Amer. Pulpit,William B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857-1869; 9 vols. 8:29–31; Hilliard, Sermon, p. 27; Weis, Colonial Clergy of N.E.Frederick Lewis Weis, comp., The Colonial Clergy and the Colonial Churches of New England, Lancaster, Mass., 1936.).


       
       
        
   
   Col. Nathan Rice, one of JA’s former law clerks (JA, Legal Papers,Legal Papers of John Adams, ed. L. Kinvin Wroth and Hiller B. Zobel, Cambridge, 1965; 3 vols.1:cviii).


       
       
        
   
   See entry for 18 April (above).


       
       
        
   
   Col. John Thaxter Sr. (1721–1802), uncle of AA by marriage to Anna Quincy, and father of John Thaxter Jr. (History of the Town of Hingham, Massachusetts, 4 vols. in 3, Hingham, 1893, 3:232).


       
      
      

      25th.
      
      
       The town is not so much crowded this day; as it was yesterday. That Class of people which is called by some persons the rabble, (by which word is meant people, who have neither a fortune nor an education at our university, alias a liberal education) went off chiefly last night: and there now remains nothing but the genteel company, or otherwise people who have no business, to call them from scenes of dissipation. I walk’d in the morning with Mr. Ware, and Coll. Rice down to the landing place where I found a number of people employ’d in preparing fish. There is some little business of this kind done here.
       After returning into Town I saunter’d about till dinner time.
       Foster, Learned, and Vose with his Sisters went away before dinner. Dined at Coll. Rice’s. The Company was not large; the character that I remarked the most was a Captain Clap, who is all, soldier. He appears to delight in whatever is military; Coll. Rice’s son, a lad of 7 years old, committed some little impropriety; “You rogue,” Says Clap, “nothing but your age can excuse and protect you.” Who but a genuine Son of Mars, would have thought of correcting, in that manner a boy of 7 years?
       It was proposed that we should have another dance this night, and Blake and Perkins a couple of young fellows, both strangers in town, undertook to be managers. We drank tea, a number of us, at Mr. Caleb Thaxter’s, and at about 7, went again to Mrs. Derby’s Hall, where a partition between two chambers had been taken down which made it much more convenient than it was the night before. There were about 30 gentlemen and forty ladies: about 20 couples could stand up at once, and the rest amused themselves either with conversation, or with playing at cards. Between 2 and 3, we broke up, and I retired with our young ladies. We sat about half an hour at Col’l Thaxter’s, and I then went to bed. But a number of the lads, after conducting their ladies home retained the music, and went a serenading all over the Town; till day-light.
      
      

      26th.
      
      
       We went and escorted a number of ladies to the packet: and by eleven o’clock, almost all the company was gone, and the town look’d as solitary as a deserted village.
       I took a walk with Mr. Q. Thaxter, and Mr. Andrews down to Genl. Lincoln’s Mills. It was half past twelve before I got back to Mr. Thaxter’s. Of all the company that had been there Charles and I, only remained at dinner.
       At about 2 we mounted, and arrived at Mr. Cranch’s in Braintree at about half after three. The young ladies had got home before dinner, and were much fatigued. I was not so much so, as I expected to be, from keeping so constantly on the go, since the beginning of the week. In the beginning of the evening Judge Sargeant came in; he came from Taunton where the supreme Court have been sitting this week, and completed their business last evening.
      
      
       
        
   
   Quincy (1762–1837), brother of John Thaxter Jr. and cousin of AA.


       
      
      

      27th.
      
      
       Judge Sargeant, went away this forenoon proceeding on his way to Cambridge.
       Tom went to Lincoln. In the afternoon, I went with Charles and Kirkland to see my uncle Quincy.
       Mr. Wibird was here in the evening.
      
      

      28th.
      
      
       I attended upon Mr. Wibird in the forenoon. And pass’d the afternoon down at my father’s library. W. Cranch came from Boston last evening, and returned there to’night after meeting. I was very much entertained in reading some journals of my father’s, from 1769, to 1776.
      
      

      29th.
      
      
       At about 10. o’clock Mr. Thaxter came in from Hingham on his way to Boston: he stay’d but a few minutes, and I set off with him. We got into Town before one. I dined with Miss B. Smith, who still lives in the house that was her father’s. Mrs. Cranch was there, and went for Braintree soon after dinner. I went and spent the evening with Dr. Kilham at his lodgings: he has made himself rather unpopular, by opposing the submission of the federal Constitution, to a State Convention, and I think he is perfectly right, in preferring his independency to his popularity.
      
      
       
        
   
   Elizabeth (1770–1849), daughter of Isaac Smith Sr. and cousin of AA.


       
      
      

      30th.
      
      
       Sauntered about town, the chief part of the day: attended in the gallery of the house of representatives but there was no matter of any great importance before them. Dined at Deacon Storer’s with Mr. Thaxter, who is very busy in making prepara­tions for his marriage. I drank tea at Mr. Dawes’s, and pass’d the evening at Mr. Foster’s with Dr. Tufts. Lodg’d at Mr. W. Smith’s.
      
      

      31st.
      
      
       Saw Charles in Boston, on his way to Cambridge, as the vacation closes this day. At about noon I set out for Cambridge myself. The supreme Court sits there this week. I dined and lodg’d at Judge Dana’s. I attended the Court in the afternoon, but no case came on, of any consequence. Saw Stedman there. He has not yet opened an office, but proposes to do so very soon. The House of Representatives this day rejected a report of a Committee, for erecting a bridge over Beverly ferry, in the evening I called at Mr. Wiggles worth’s and pass’d an hour. Peggy is as sociable and agreeable as ever.
       Here endeth the second Volume.
       1787.
       
        Heu mihi praeteritos referat si Jupiter annos!
       
      
      
       
        
   
   “O if Jupiter would bring me back the years that are sped,” Aeneid, Bk. VIII, line 560 (transl. H. Rushton Fairclough, 2 vols., London, 1930, 2:98, 99).


       
      
     